DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geh et al. [US 2008/0068599].
For claim 1, Geh teaches a method of producing or setting a projection exposure apparatus (see Figs. 1 and 5) comprising a first manipulator (drive device for rotation of projection lenses, see Figs. 5-7) configured to manipulate a wavefront of working light of the projection exposure apparatus (rotation of the lenses of the projection system), a light source (3), an illumination system (5), and a projection lens (6) configured to image structures of a mask (2), the projection lens comprising a plurality of optical components (optical elements of the figures) which are adjustable to set imaging properties of the projection exposure apparatus, the method comprising: i) optimizing a setting of the illumination system to optimize a first imaging property (optimization method with different illumination setting, see [0155]-[0156]), and/or optimizing a structure of the mask to optimize the first imaging property, and/or optimizing a shape of an optically effective surface of an adjustable optical element of the projection lens to optimize the wavefront of the working light of the projection exposure apparatus, and/or optimizing an optical power of the adjustable optical element of the projection lens to optimize the wavefront of the working light of the projection exposure apparatus, wherein i) further comprises setting the first manipulator in a central position of its manipulation range (initial wavefront measurement position where marks 10* are aligned along a central projection system, see Figs. 1-3, 5 and 6).
For claim 7, Geh teaches the projection exposure apparatus comprises a plurality of manipulators (334-336, see Fig. 6) configured to manipulate the wavefront of the working light; and i) comprises, for each manipulator, setting the manipulator in a central position of its manipulation range (see alignment along the center in Fig. 6).
For claim 8, Geh teaches the projection exposure apparatus comprises a second manipulator (multiple lenses that are drivable, see Figs. 3-7) configured so that its position and/or its alignment is alterable over a movement range to manipulate the wavefront of the working light (movement over a rotational range, see [0143]).
For claim 12, Geh teaches the projection exposure apparatus comprises a plurality of further manipulators (334-336, see Fig. 6); and the method further comprises, for each of the plurality of further manipulators, capturing the manipulator and determining an entire manipulation range of the manipulator (determining all possible position combinations, see [0136]).
For claim 13, Geh teaches determining the manipulation range for each of the further manipulators comprises using aberrations (measurement data fit to Zernike functions used for determining image defect, see [0088]-[0095]).
For claim 14, Geh teaches determining the manipulation range for each of the further manipulators comprises using aberrations in accordance with Zernike polynomials (measurement data fit to Zernike functions used for determining image defect, see [0088]-[0095], determining all possible position combinations, see [0136]).
For claim 15, Geh teaches for each of the plurality of further manipulators, the further manipulator is set in its central position of its manipulation range as per Zernike polynomials for a plurality of aberrations during i) (measurement data fit to Zernike functions used for determining image defect, see [0088]-[0095], determining all possible position combinations, see [0136]).
For claim 16, Geh teaches i) comprises optimizing a setting of the illumination system to optimize a first imaging property (optimization method with different illumination setting, see [0155]-[0156]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Geh in view of Bittner et al. [US 2016/0216616].
For claims 2-6 and 18-20, Geh fails to explicitly teach wherein: i) comprises both optimizing the shape of the optically effective surface of the adjustable optical element to optimize the wavefront of the working light of the projection exposure apparatus, and optimizing the optical power of the adjustable optical element to optimize the wavefront of the working light of the projection exposure apparatus; and the adjustable optical element comprises a mirror, during use of the projection exposure apparatus or before use of the projection exposure apparatus, altering a shape of the optically effective surface of the mirror, wherein i) comprises setting the optically effective surface of the mirror in a central position of its deformation range; and the adjustable optical element comprises a refractive optical element, further comprising altering a shape of the optically effective surface of the refractive optical element and/or altering a refractive index of the refractive optical element.
Bittner teaches i) comprises both optimizing the shape of the optically effective surface of the adjustable optical element to optimize the wavefront of the working light of the projection exposure apparatus (136, see Figs. 1-8), and optimizing the optical power of the adjustable optical element to optimize the wavefront of the working light of the projection exposure apparatus (see Figs. 9 and 10); and the adjustable optical element comprises a mirror (136), during use of the projection exposure apparatus or before use of the projection exposure apparatus, altering a shape of the optically effective surface of the mirror  (local deformation of the surface, see [0081]) , wherein i) comprises setting the optically effective surface of the mirror in a central position of its deformation range (travel of half distance, see [0111], [0115] and [0117]); and the adjustable optical element comprises a refractive optical element (236), further comprising altering a shape of the optically effective surface of the refractive optical element and/or altering a refractive index of the refractive optical element (see [0091]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the adjustable optical elements as taught by Bittner in the aberration correction system as taught by Geh, because the optically adjustable element can provide for correction of higher order aberrations and can also assist in corrections outside the limits of the lenses alone.
Claims 9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Geh in view of Ruoff [US 2012/0320358].
For claims 9-11 and 17, Geh fails to teach wherein i) comprises optimizing the first imaging property, and optimizing the first imaging property comprises optimizing a correction of mask-dependent aberrations, wherein i) comprises optimizing a structure of the mask to optimize the first imaging property, wherein: i) comprises optimizing the first imaging property; and optimizing the first imaging property comprises optimizing a member selected from the group consisting of an imaging of critical structure constituents, a resolution of certain structures, a correction of aberrations due to structure widths, and a correction of aberrations due to structure spacings and wherein: i) comprises optimizing the first imaging property; and optimizing the first imaging property comprises using at least one process selected from the group consisting of resolution enhancement technologies (RET), optical proximity correction (OPC), application of phase-shift masks (PSM), application of sub resolution assist features (SRAF), source mask optimization (SMO), source mask lens optimization (SMLO), source mask pupil optimization (SMPO), mask wavefront optimization (MWO), source mask wavefront optimization (SMWO), and source mask polarization wavefront optimization (SMPWO).
Ruoff teaches wherein i) comprises optimizing the first imaging property, and optimizing the first imaging property comprises optimizing a correction of mask-dependent aberrations (see [0034]), wherein i) comprises optimizing a structure of the mask to optimize the first imaging property (desired CD formed with mask structures, see [0007]-[0012]), wherein: i) comprises optimizing the first imaging property; and optimizing the first imaging property comprises optimizing a member selected from the group consisting of an imaging of critical structure constituents, a resolution of certain structures, a correction of aberrations due to structure widths, and a correction of aberrations due to structure spacings(see [0034]), and wherein: i) comprises optimizing the first imaging property; and optimizing the first imaging property comprises using at least one process selected from the group consisting of resolution enhancement technologies (RET), optical proximity correction (OPC), application of phase-shift masks (PSM), application of sub resolution assist features (SRAF), source mask optimization (SMO), source mask lens optimization (SMLO), source mask pupil optimization (SMPO), mask wavefront optimization (MWO) (see [0022]), source mask wavefront optimization (SMWO) (see [0028]), and source mask polarization wavefront optimization (SMPWO) (see [0030]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the correction of mask-dependent aberrations as taught by Rouff as the aberrations corrected by the projection system of Geh, because the mask pattern aberrations change with the mask pattern and it would be desirable to correct for new aberrations introduced during manufacture of a multilayered semiconductor device while maintaining accuracy and throughput.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759